Judgment, Supreme Court, New York County (A. Kirke Bartley, J.), rendered July 24, 2008, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of 372 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). Defendant’s plea was knowingly, intelligently and voluntarily entered, and his belated claim of innocence was contradicted by his plea allocution, which contained nothing to suggest an agency defense. Concur—Tom, J.P, Friedman, Nardelli, Buckley and Richter, JJ.